[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. Hanni, Slip Opinion No. 2016-Ohio-1174.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1174
                MAHONING COUNTY BAR ASSOCIATION v. HANNI.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Mahoning Cty. Bar Assn. v. Hanni, Slip Opinion No.
                                   2016-Ohio-1174.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
  (No. 2015-1630—Submitted November 17, 2015—Decided March 24, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-086.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Heidi A. Hanni of Poland, Ohio, Attorney Registration
No. 0074801, was admitted to the practice of law in Ohio in 2002. On December
2, 2010, we imposed a conditional suspension of her license to practice law for six
months for her neglect of a client matter and certain unsubstantiated allegations of
ethical misconduct that she had made against the incumbent county prosecutor.
                               SUPREME COURT OF OHIO




Mahoning Cty. Bar Assn. v. Hanni, 127 Ohio St.3d 367, 2010-Ohio-5771, 939
N.E.2d 1226.
          {¶ 2} In a complaint filed with the Board of Commissioners on Grievances
and Discipline1 on December 19, 2014, relator, Mahoning County Bar Association,
alleged that Hanni violated four Rules of Professional Conduct by failing to appear
at scheduled client meetings and the final court hearing in a grandparent-custody
matter.
          {¶ 3} The parties entered into stipulations of fact and agreed that Hanni
neglected the clients’ matter, failed to keep them reasonably informed about the
matter, and engaged in conduct that was prejudicial to the administration of justice.
They also stipulated to one aggravating factor and four mitigating factors and
jointly recommended that Hanni be suspended for 12 months with the entire
suspension stayed on conditions.
          {¶ 4} A panel of the Board of Professional conduct heard Hanni’s testimony
and unanimously adopted the parties’ stipulated findings of fact, misconduct,
aggravating and mitigating factors, and recommended sanction. The board adopted
the panel report in its entirety.       We adopt the board’s findings of fact and
misconduct and agree that a 12-month suspension, fully stayed on conditions, is the
appropriate sanction in this case.
                                       Misconduct
          {¶ 5} In September 2014, Donald and Diane Goodwin, who had legal
custody of their minor grandson, retained Hanni to represent them in a custody
dispute after the boy’s father moved for custody in the Columbiana County Juvenile
Court. They paid Hanni a retainer of $2,968 for her representation.




1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St.3d CII.




                                             2
                                January Term, 2016




       {¶ 6} During Hanni’s representation, she failed to appear for three
scheduled appointments with the Goodwins and did not notify them in advance of
her absence. She also sought to continue a hearing scheduled several weeks after
her mother’s death on the ground that she was in Columbus tending to her daughter,
who was despondent following the death of her grandmother. She mailed the
motion to opposing counsel two days before the hearing and faxed it to the court
the afternoon before the hearing, but the motion did not come to the attention of the
magistrate or Hanni’s clients until the morning of the hearing. The magistrate
initially denied the motion but granted it upon learning that Hanni was already in
Columbus.
       {¶ 7} Although the order rescheduling the hearing stated that no further
continuances would be granted, Hanni called the court the day before the next
scheduled hearing to request a continuance on the ground that she was ill. When
court personnel informed her that her motion would be denied if it was filed, Hanni
attempted to engage substitute counsel but discovered that the attorney had a
conflict that disqualified him from the representation. She faxed a motion for
continuance to the court on the morning of the hearing stating that she was battling
a severe bronchial infection and that she had an appointment to see her doctor that
morning. She also attached a doctor’s excuse she had received the preceding week
in an apparent effort to demonstrate that she was suffering from an ongoing illness
that had not responded to earlier treatment. Because the doctor’s excuse stated that
Hanni was able to return to work five days before the scheduled hearing, the
magistrate instructed court personnel to inform her that the hearing would go
forward. After Hanni failed to appear, the Goodwins waived their right to counsel
and represented themselves. They ultimately prevailed and retained custody of
their grandson.
       {¶ 8} The parties stipulated and the panel and board found that Hanni’s
conduct violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable




                                         3
                             SUPREME COURT OF OHIO




diligence in representing a client), 1.4(a)(3) (requiring a lawyer to keep a client
reasonably informed about the status of a matter), and 8.4(d) (prohibiting a lawyer
from engaging in conduct that is prejudicial to the administration of justice). The
panel also unanimously dismissed two other alleged violations. See Gov.Bar R.
V(12)(G).
       {¶ 9} We adopt the board’s findings of fact and misconduct.
                                      Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties the lawyer violated and the sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. We also weigh evidence of the aggravating
and mitigating factors listed in Gov.Bar R. V(13).
       {¶ 11} Here, the parties stipulated and the board found that the relevant
mitigating factors include the absence of a dishonest or selfish motive, Hanni’s full
and free disclosure to the board and full cooperation in the disciplinary proceeding,
her payment of full restitution, and evidence of her good character and reputation
apart from her misconduct. See Gov.Bar R. V(13)(C)(2) through (5). In addition,
there is no evidence that the Goodwins suffered any lasting harm as the result of
Hanni’s misconduct. And the only aggravating factor present is Hanni’s prior
misconduct, for which she served a stayed six-month suspension. Mahoning Cty.
Bar Assn. v. Hanni, 127 Ohio St.3d 367, 2010-Ohio-5771, 939 N.E.2d 1226.
       {¶ 12} The parties and the board recommend that Hanni be suspended from
the practice of law for one year, fully stayed on the conditions that she serve a one-
year period of monitored probation in which the monitor shall act as a mentor and
provide guidance regarding the proper operation and management of Hanni’s law
practice and that she complete six hours of continuing-legal-education (“CLE”)
courses that address law-office operation and management and are approved by
relator. In support of that sanction, the parties and the board cite two cases—




                                          4
                                January Term, 2016




Cleveland Metro. Bar Assn. v. Berk, 132 Ohio St.3d 82, 2012-Ohio-2167, 969
N.E.2d 256; and Disciplinary Counsel v. Oberholtzer, 136 Ohio St.3d 314, 2013-
Ohio-3706, 995 N.E.2d 217.
       {¶ 13} In Berk, we imposed an 18-month suspension, fully stayed on the
condition that the attorney complete a period of monitored probation, after he failed
to attend scheduled conferences in two client matters, resulting in the dismissal of
both cases. Berk did not act with a dishonest or selfish motive, cooperated in the
disciplinary investigation, made a timely, good-faith effort to rectify the
consequences of his misconduct, and presented evidence of his good character, but
he also had a prior disciplinary record and engaged in a pattern of neglecting
matters that caused irreparable harm to his clients. Id. at ¶ 18-19.
       {¶ 14} And in Oberholtzer, we suspended an attorney for 12 months, all
stayed on conditions, for engaging in a pattern of misconduct by neglecting two
matters, failing to respond to a client’s reasonable request for information about the
representation, and failing to deposit a retainer into his client trust account.
Oberholtzer did not have a prior disciplinary record, but he initially failed to
cooperate in the relator’s investigation. Id. at ¶ 30-31.
       {¶ 15} When attorneys who have no prior disciplinary record have
neglected one or two matters and failed to reasonably communicate with the
affected clients, we often suspend them from the practice of law for six months, all
stayed on conditions. See, e.g., Mahoning Cty. Bar Assn. v. Malvasi, 143 Ohio
St.3d 140, 2015-Ohio-2361, 34 N.E.3d 916 (imposing a fully stayed six-month
suspension, one year of monitored probation, and law-office-management training
on an attorney who neglected a single matter, failed to reasonably communicate
with the clients, and failed to deposit the clients’ retainer into his client trust
account); Dayton Bar Assn. v. Hooks, 139 Ohio St.3d 462, 2014-Ohio-2596, 12
N.E.3d 1212 (imposing a stayed six-month suspension, fully stayed on conditions
including 12 hours of law-office-management training, on an attorney who failed




                                          5
                             SUPREME COURT OF OHIO




to file documents regarding the modification of a client’s child-support obligation
and failed to reasonably communicate with the client, who continued to pay child
support for a child who was living with him).
       {¶ 16} But when an attorney’s neglect and failure to communicate have also
involved making false statements to the affected clients, we have imposed an actual
suspension from the practice of law. See, e.g., Disciplinary Counsel v. Raso, 129
Ohio St.3d 277, 2011-Ohio-2900, 951 N.E.2d 755 (imposing a six-month actual
suspension on an attorney whose only prior discipline was an attorney-registration
violation after he neglected two matters and deliberately made false representations
to both clients); Disciplinary Counsel v. Broeren, 115 Ohio St.3d 473, 2007-Ohio-
5251, 875 N.E.2d 935 (imposing a six-month actual suspension on an attorney with
no prior discipline who neglected a client’s case, fabricated letters in an attempt to
conceal that neglect, and then failed to timely respond to the ensuing disciplinary
investigation).
       {¶ 17} Here, Hanni neglected a single matter by seeking to continue two
custody hearings without giving adequate notice to her clients or the court. Rather
than delay the matter the second time, her clients elected to forego legal
representation and proceed pro se. Fortunately, they prevailed and maintained
custody of their minor grandson. Given the significant mitigating factors present
in this case—and in spite of Hanni’s prior discipline—we agree that a one-year
suspension, fully stayed on the conditions that Hanni serve one year of monitored
probation and the completion of six hours of CLE in law-office operation and
management, will adequately protect the public from future misconduct.
       {¶ 18} Accordingly, Heidi A. Hanni is suspended from the practice of law
for one year, fully stayed on the conditions that she serve a one-year period of
monitored probation pursuant to Gov.Bar R. V(21), complete six hours of
continuing-legal-education courses that address law-office operation and
management and are approved by relator, and engage in no further misconduct. If




                                          6
                               January Term, 2016




Hanni fails to abide by these conditions, the stay will be lifted and she will serve
the full one-year suspension. Costs are taxed to Hanni.
                                                            Judgment accordingly.
       O’DONNELL, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and PFEIFER, J., dissent and would impose a suspension of
one year with no portion stayed.
                               _________________
       Donald C. Comstock Jr. and Ronald E. Slipski, for relator.
       John B. Juhasz, for respondent.
                               _________________




                                         7